


110 HCON 77 IH: Calling on the Government of Venezuela to

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 77
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Weller of
			 Illinois (for himself, Mr.
			 Schiff, Mr. Pence,
			 Mr. Fortuño,
			 Mr. Wolf, Mr. Lincoln Diaz-Balart of Florida, and
			 Mr. Lamborn) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Calling on the Government of Venezuela to
		  respect a free and independent media and to avoid all acts of censorship
		  against the media and free expression.
	
	
		Whereas freedom of the press and freedom of expression are
			 under threat in Venezuela;
		Whereas Venezuelan President Chavez announced on December
			 28, 2006, that Radio Caracas Television (RCTV), Venezuela’s oldest private,
			 commercial broadcaster founded in 1953, would not have its broadcasting license
			 renewed, and therefore the license would expire on May 28, 2007;
		Whereas RCTV claims its broadcasting license doesn’t
			 expire until 2022, and that President Chavez is suppressing coverage that is
			 critical of his administration;
		Whereas the decision not to renew the broadcasting license
			 of RCTV lacks transparency and appears to be politically motivated;
		Whereas calls of concern regarding the decision not to
			 renew the broadcasting license of RCTV have been expressed by international
			 media organizations, including: Instituto Prensa y Sociedad (Institute of Press
			 and Society), the Committee to Protect Journalists, the International Press
			 Institute, Reporters Without Borders, and the Inter American Press
			 Association;
		Whereas Organization of American States (OAS) Secretary
			 General Jose Insulza said the decision not to renew the broadcasting license of
			 RCTV gives the appearance of a form of censorship against freedom of
			 expression, and at the same time serves as a warning against other news
			 organizations in Venezuela, leading such organizations to limit their actions
			 at the risk of facing the same fate as RCTV;
		Whereas the OAS Special Rapporteur for Freedom of
			 Expression, Ignacio Alvarez, has said that the closure of RCTV will mean
			 Venezuelans would be deprived of a source of news that offered critical views
			 of the government;
		Whereas the decision not to renew the broadcasting license
			 of RCTV is only the latest in a series of maneuvers the Government of Venezuela
			 has taken to limit press freedom;
		Whereas Venezuela has been noted to have a steady decline
			 in press freedom over the past several years;
		Whereas Freedom House rates freedom of the press in
			 Venezuela as not free;
		Whereas the Government of Venezuela has passed laws since
			 2004 to restrict the media and free expression;
		Whereas the 2004 Law of Social Responsibility in Radio and
			 Television regulates the type of content that is allowed in radio and
			 television programming in Venezuela;
		Whereas this law gives the Government of Venezuela the
			 power to impose onerous fines on, and suspend broadcasting rights of, media
			 outlets that publish messages contrary to the security of the
			 nation, as determined by the Venezuelan Government;
		Whereas a second offense for a publishing message
			 contrary to the security of the nation may lead to the
			 suspension of a media outlet’s broadcasting license for five years;
		Whereas the 2004 Law of Social Responsibility in Radio and
			 Television is vaguely worded such that it can be easily used with political
			 motivation and applied to severely restrict freedom of expression;
		Whereas the provisions of this law violate international
			 standards protecting free expression and could penalize broadcasters’
			 legitimate expression of political views;
		Whereas in 2005, journalists in Venezuela were barred from
			 reporting on the military, hospitals and stadiums, and the judiciary;
		Whereas on November 1, 2005, columnist David Ludovic was
			 pressured by President Chavez’s security personnel into handing over a tape of
			 interviews done adjacent to the Palacio Blanco, the Miraflores presidential
			 palace;
		Whereas on January 23, 2006, at the request of the
			 Venezuelan Attorney General, Venezuelan courts banned ten media outlets from
			 reporting on the criminal case involving the car bomb assassination of Danilo
			 Anderson, the prosecutor who led the probe into the 2002 coup against President
			 Chavez;
		Whereas Human Rights Watch has noted that, at moments of
			 political tension, the Venezuelan National Commission of Telecommunications
			 (CONATEL) warns media directors of punishments that they face for coverage that
			 violates Venezuelan law;
		Whereas desacato (disrespect) laws were enacted in
			 Venezuela as part of the 2005 criminal code reform law;
		Whereas the use of desacato laws have a serious and
			 chilling effect on the public and the media, since such laws deter not only
			 criticism but also public scrutiny of alleged misconduct by the
			 government;
		Whereas under Venezuela’s desacato laws, insulting the
			 President of Venezuela is punishable by six to 30 months in prison and making
			 comments that could expose another person to contempt or public
			 hatred is punishable by one to three years in prison and a severe
			 fine;
		Whereas journalist and government critic Ibeyise Pacheco
			 of the daily El Nacional was convicted and placed under house arrest for one
			 week under Venezuela’s desacato laws;
		Whereas in July 2005, the Venezuelan Attorney General
			 invoked desacato laws to investigate the Caracas-based newspaper El Universal
			 for an article allegedly criticizing his office and the judiciary;
		Whereas in February 2006, television journalist and
			 presidential critic Jose Ovidio Rodriguez Cuesta, known as Napoleon Bravo, was
			 prosecuted under Venezuela’s desacato laws for public criticism of the
			 Venezuelan Supreme Court;
		Whereas the Government of Venezuela
			 controls two national television stations, a national radio network, and a wire
			 service, and President Chavez regularly exercises his power to preempt
			 programming in private media outlets to ensure extensive broadcasting of
			 government announcements;
		Whereas President Chavez has been granted the power to
			 rule for the next 18 months by decree in Venezuela through an enabling
			 law, further eroding the democratic process and checks on concentrated
			 government power, making the need for an independent press even greater;
			 and
		Whereas freedom of the press, freedom of speech, and
			 freedom of expression that allow multiple viewpoints to be heard are essential
			 components to a healthy and well-functioning democracy: Now, therefore, be
			 it
		
	
		That Congress—
			(1)expresses support for members of the media
			 in Venezuela who are facing an assault on their rights to freedom of the press,
			 freedom of speech, and freedom of expression;
			(2)expresses deep concern regarding the
			 announcement of Venezuelan President Chavez not to renew the broadcasting
			 license of Radio Caracas Television (RCTV);
			(3)calls upon the Government of Venezuela to
			 immediately reverse its decision not to renew the broadcasting license of
			 RCTV;
			(4)urges the Government of Venezuela to create
			 an independent body to assign and renew broadcasting licenses in
			 Venezuela;
			(5)calls upon the Government of Venezuela to
			 respect the rights of an independent media to freely communicate and broadcast
			 through print, radio, and television without fear, intimidation, censorship, or
			 the threat of censorship; and
			(6)urges the Government of Venezuela to
			 respect the rights of freedom of expression for all Venezuelans.
			
